UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________

ELDER TOLEDO RODRIGUES,

                       Plaintiff,
                                                        1:17-cv-00337-MAT
     -v-                                                DECISION AND ORDER


AMERICAN SECURITY INSURANCE
COMPANY, et al.,

                       Defendants,

__________________________________

                                  INTRODUCTION

     Before the Court is the Amended Complaint filed by pro se

plaintiff Elder Rodrigues (“Rodrigues” or “Plaintiff”). Rodrigues

seeks payment of insurance proceeds in connection with a fire that

occurred   at    558   Fargo      Avenue,   Buffalo,    New   York   under   a

lender-placed     policy     issued    by   defendant     American   Security

Insurance Company (“ASIC”) to Plaintiff’s mortgagee, defendant

Green   Tree    Servicing   LLC    (collectively   with    defendant   Ditech

Financial LLC, “Ditech”). ASIC and Ditech have filed renewed

Motions to Dismiss the Amended Complaint. For the reasons discussed

below, ASIC’s and Ditech’s motions are granted, and the Amended

Complaint is dismissed with prejudice.

                             FACTUAL BACKGROUND

     Rodrigues purchased a house at 558 Fargo Avenue in Buffalo,

New York in 2006 and obtained a mortgage on June 29, 2006, in the

amount of $52,500.         Under the terms of the mortgage agreement,

Rodrigues was obligated to obtain property insurance. The mortgage


                                       1
agreement provided that if Rodrigues failed to obtain property

insurance then the lender could choose to do so at his expense.

(Dkt. No. 4-3 at 7-8.) Under those circumstances, any coverage that

the lender purchased would cover the lender’s interest without any

guarantee that it would cover Rodrigues. The proceeds of the

insurance policy would be used “to repair or restore the damaged

property” unless it was     not economically feasible to do so.        The

record reveals that Rodrigues failed to make mortgage payments

beyond July 2007 and, at approximately the same time, stopped

paying for property insurance.             Plaintiff filed for personal

bankruptcy in the Northern District of California on September 9,

2008 and received a Chapter 7 bankruptcy discharge.          (Dkt. No. 21

at 5.)   The Bankruptcy Court determined that Rodrigues’ personal

obligations to the Fargo Avenue house totaled $52,256.00.

      The policy in effect issued by American Security Insurance

Company controls the parties’ interests in the provision that “if

a mortgagee is named in this policy, any loss payable under the

policy shall be paid to the mortgagee and you “property owner” as

interests appear.”      (Dkt. Nos. 18-3 and 14.)      Although Rodrigues

was   listed   as   a   named   insured,    the   policy   contained   time

limitations as to when an action may be brought by any party under

the terms of the policy to two years from the date of the loss.

                           PROCEDURAL HISTORY

      In an R&R dated November 22, 2017, Magistrate Judge Hugh B.

Scott recommended that Defendants’         motions to dismiss Plaintiff’s

Complaint seeking the insurance proceeds be granted. (Dkt. Nos. 4,


                                     2
11.) In his well-reasoned, thorough R&R, Magistrate Judge Scott

recognized that (1) the Complaint was time-barred under the ASIC

policy’s suit limitations clause, and (2) the Complaint failed to

state a claim upon which relief can be granted. In particular, that

the insurance proceeds under Section 5 of the policy would go to

Ditech to pay down the amount of the mortgage if repair or

restoration was not economically feasible. Since the City of

Buffalo’s decision to conduct an emergency demolition of the

property, Ditech was left with no option but to receive the

insurance proceeds of $40,000 to pay down the mortgage balance

which is being held in escrow.        With the limits of the policy paid

out and no assets remaining at the demolition site of the Fargo

Avenue   property,       Ditech     cancelled     any   further    coverage.

(Dkt. No. 13 at 49.)     Section 15 of the insurance policy controlled

making   payment   “as    interests     appear”    which   gave   Ditech   an

independent insurable interest as the mortgagee.            Apart from that

determination, the record reveals that Rodrigues did not comply

with the insurance policy language requiring that litigation about

coverage was to commence “within two years after the occurrence

causing loss or damage.”          (Dkt. No. 11-13 at 10.) The fire which

destroyed the Fargo Avenue property occurred on June 2, 2014.

Rodrigues had until June 2, 2016 to commence litigation; instead he

belatedly filed suit in State Court on February 22, 2017.

     United States District Judge Lawrence J. Vilardo issued a

Decision and Order on July 9, 2018, agreeing with the careful and

thorough analysis in Judge Scott’s R&R and finding that Plaintiff’s


                                       3
Objections and Reply did nothing more than raise generalized

assertions about the merits of his Complaint and the leniency he

deserves as a pro se litigant. In light of the Second Circuit’s

case law stating that “[a] pro se complaint should not be dismissed

without the [c]ourt granting leave to amend at least once when a

liberal reading of the complaint gives any indication that a valid

claim might be stated[,]” Nielsen v. Rabin, 746 F.3d 58, 62

(2d Cir. 2014) (internal quotation marks and citation omitted),

Judge Vilardo allowed Rodrigues until August 31, 2018, to file an

amended complaint correcting the deficiencies noted by Judge Scott

in his R&R. The permission to amend was without prejudice to

Defendants filing renewed motions to dismiss.

     Rodrigues timely filed his Amended Complaint. (Dkt. No. 37.)

Ditech filed its Motion to Dismiss (Dkt. No. 38) and ASIC filed its

Motion to Dismiss (Dkt. No. 39) on September 14, 2018. Rodrigues

filed a Response in Opposition (Dkt. No. 42). ASIC filed a Reply

(Dkt. No. 43, amended by Dkt. No. 44). Ditech filed a Reply (Dkt.

No. 45).1 The matter was transferred to the undersigned on May 15,

2019.

                      F.R.C.P. 12(B)(6) STANDARD

     Under Rule 12(b)(6), while a complaint need not include

detailed factual allegations, a claim must be plausible on its

face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007). It must


     1

      On March 22, 2019, Ditech filed a Notice of Bankruptcy Filing and
Imposition of Automatic Stay (Dkt. No. 46), indicating that it had commenced
Chapter 11 bankruptcy proceedings in the Bankruptcy Court for the Southern
District of New York.

                                     4
describe the claim in sufficient detail to give each defendant

notice of what the claim is and the grounds upon which it rests.

Id. at 555. A claim has “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[A]lthough a court

must   accept   as   true   all   of   the   allegations   contained   in   a

complaint, that tenet is inapplicable to legal conclusions, and

threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009).

                                  DISCUSSION

       As Defendants argue, Rodrigues still has not managed to a

plausible claim for relief. The Amended Complaint “merely cobbles

together documents that were previously before this Court and found

by the Court to fail to state a claim.” (Dkt. No. 44, 5 of 11).

Moreover, Rodrigues has not demonstrated that his claims are timely

under the policy.

       First, the Court finds that Rodrigues has failed to state a

claim for breach of contract.       Where, as here, the policy is issued

to a mortgagee and mortgagor “as their interests may appear,” then

the mortgagee obtains a vested legal interest in the contract.

EverHome Mortg. Co. v. Charter Oak Fire Ins. Co., No. 07-CV-98 RRM

RML, 2012 WL 868961, at *5 (E.D.N.Y. Mar. 14, 2012) (citing

McDowell v. St. Paul Fire & Mar. Ins. Co., 207 N.Y. 482, 485

(1913)). “The insurance is for the mortgagee’s benefit to the


                                       5
extent of the debt, and the mortgagee may recover from an insurer

up to his secured interest.” Id. (citing Associates Commercial

Corp. v. Nationwide Mut. Ins. Co., 748 N.Y.S.2d 792, 793 (2d Dep’t

2002) (noting that insurer, once given notice of creditor’s claim

under a policy requiring payment to the insured and creditor “as

their interests appeared,” paid the insured “at its peril and

assumed   the   hazard   of   resisting”      creditor’s    claim)   (further

citations omitted)).

     ASIC has shown that it properly remitted the insurance policy

proceeds to Ditech in accordance with the policy’s mortgage clause.

Rodriguez does not dispute that the policy’s mortgage clause

compelled ASIC to pay the proceeds to Ditech, instead arguing that

he is a “first party beneficiary entitled to proceeds in the

policy” because “[d]efendants could not have obtained any insurance

without [Plaintiff’s] ownership interest,” and which “ownership

interest gives [Plaintiff] that right as a beneficiary.” (Dkt.

No. 42 at 3). Plaintiff cites no policy language or legal authority

in support of his assertion that he is entitled to the proceeds of

the policy. Rather, the policy explicitly requires ASIC to pay

proceeds to Ditech and Plaintiff “as interests appear,” i.e., first

to Ditech up to the amount of the mortgage and then to Plaintiff.

(Dkt. No. 11-13; citation omitted).

     Plaintiff’s suggestion that he is entitled to recovery for

clean-up costs under the policy similarly fails to rebut ASIC’s

showing that he has failed to state a breach of contract claim

because debris    removal     is   included    in   the   policy’s   limit of


                                      6
liability applying to the damaged property. (Dkt. No. 42, p. 8 of

11 (citations omitted). Here, the amount of the mortgage exceeded

the policy limit, ASIC complied with the terms of the policy, and

Plaintiff has failed to state a claim for breach of contract.

      Second, Plaintiff fails to state a plausible fraud claim.

There are several grounds on which to dismiss the fraud claim, but

most fundamentally, it is indistinguishable from his breach of

contract claim. A cause of action for fraud fails where, as here,

the claimed fraud relates to an alleged breach of contract. E.g.,

Carle Place   Union     Free   Sch.   Dist. v. Bat-Jac         Constr.,    Inc.,

28 A.D.3d 596, 598-99 (2d Dept. 2006) (“A cause of action to

recover damages for fraud does not lie when the only fraud charged

relates to a breach of contract[.]”) (citation omitted) Here,

Plaintiff’s fraud claim is premised on ASIC’s purported failure to

adhere to the terms of the policy; it does not allege that ASIC

breached   promises     “extraneous”       or   “collateral”   to   the   policy

itself. See, e.g., D.S. America (East), Inc. v. Chromagrafx Imaging

Systems, Inc., 873 F. Supp. 786, 796 (E.D.N.Y. 1995) (dismissing

fraud claim because it “state[s] nothing more than breaches of

promises of future performance that constitute the express terms of

the   contract,   not    promises     collateral     or   extraneous      to   the

contract”).

      Third, Rodrigues’s conclusory allegations of violations of the

New York Insurance Law (“N.Y. Ins. L.”) fail to state a claim upon

which relief can be granted. N.Y. Ins. L. § 2601 does not provide

for a private right of action for violation of that statute.


                                       7
Rocanova v. Equitable Life Assur. Soc. of U.S., 83 N.Y.2d 603, 614

(1994). Rodrigues likewise has no plausible claim under N.Y. Ins.

L. § 3401 which provides that “[n]o contract or policy of insurance

on property made or issued in this state, or made or issued upon

any property in this state, shall be enforceable except for the

benefit of some person having an insurable interest in the property

insured.” Contrary to Rodrigues’s contention, Ditech did have an

insurable interest in the premises up to its secured interest which

exceeded the policy limits. See id. (“In this article, ‘insurable

interest’   shall   include   any   lawful   and   substantial    economic

interest in the safety or preservation of property from loss,

destruction or pecuniary damage.”).

     Finally, the Court rejects Rodrigues’s request for permission

to file another amended complaint. It is well settled that leave to

amend may properly be denied for, among other things, “repeated

failures to cure deficiencies” and the “futility of amendment.”

Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008)

(citation    omitted).    Here,     Rodrigues’s     Amended      Complaint

regurgitates, nearly verbatim, the original Complaint’s defective

allegations. After review of the extensive record, including the

R&R and the parties’ briefing, the Court is convinced there is

simply no possibility that Rodrigues can state a viable, timely

claim for relief. Accordingly, any amendment would be futile, and

permission to amend further is denied.




                                    8
                            CONCLUSION

     For the foregoing reasons, the Motion to Dismiss filed by ASIC

and the Motion to Dismiss filed by Ditech are granted. The Amended

Complaint is dismissed with prejudice. The Clerk of Court is

directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                                 S/Michael A. Telesca
                                __________________________
                                     MICHAEL A. TELESCA
                                United States District Judge

Dated:    Rochester, New York
          May 21, 2019




                                  9
